Citation Nr: 1022879	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the aid and attendance of another person and/or 
based upon being housebound.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to December 
1968.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.

In May 2009, the Veteran appeared and testified before the 
undersigned at a Travel Board hearing at the Reno RO.  The 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000 (VCAA) 
and upon preliminary review of the evidence of record, the 
Board finds that further development is necessary regarding 
the Veteran's claim of entitlement to benefits for aid and 
attendance and/or being housebound.  

The Veteran maintains that he is housebound and unable to 
protect himself from the hazards and dangers of life.  He has 
specifically testified that he experiences cooking mishaps 
and is afraid to leave his home.  He generally contends that 
he is not able to attend to his basic needs.  

The Veteran is currently service connected for posttraumatic 
stress disorder (PTSD), rated as 100 percent disabling; 
tinnitus, rated as 10 percent disabling; bilateral hearing 
loss, rated as noncompensable; and malaria residuals, also 
rated as noncompensable.  He has not been found to be 
incompetent regarding his VA benefits.  By way of background, 
he was previously denied SMC for aid and attendance and/or 
housebound benefits in a November 2002 rating decision.  He 
did not subsequently perfect an appeal.  In December 2006, 
the Veteran most recently requested SMC for aid and 
attendance and/or housebound benefits.  

The Veteran essentially contends that his February 2009 VA 
examination was inadequate.  He alleged, inter alia, that his 
examination was inadequate because the examiner failed to 
review the claims file and any private treatment records 
relating to his psychiatric disability.  He maintained that 
any opinion of the examiner was not based upon the entirety 
of the record.  

The Veteran has submitted statements by a friend and his ex-
wife concerning his condition.  Both have asserted that they 
worry about the Veteran's living situation, and his ability 
to live on his own.  

In a May 2007 Aid and Attendance Questionnaire, the Veteran 
was noted to have incapacitation due to his PTSD and his 
inability to cope with stress and others.  Because of these 
symptoms, the Veteran would require the help of others to 
protect himself from the hazards or dangers incident to his 
daily environment.  This physician also indicated that the 
Veteran's PTSD causes him to severely isolate himself to his 
home and its immediate premises.  This brief questionnaire 
did not address any relevant treatment related to the 
Veteran's PSTD.  

A letter from the Veteran's treating psychologist, dated in 
March 2008, reflects his assessment that the Veteran's PTSD 
symptoms lead to significant anxiety, bordering on panic, and 
causes him "significant difficulty leaving his home."  

Additionally, a recent VA mental health treatment record 
notes that the Veteran is virtually housebound due to his 
apprehension about leaving the home.  During this July 2008 
treatment, the treating physician indicated that the 
Veteran's PTSD had somewhat worsened and had created a 
further need for "aid and dependence."  

In February 2009, the Veteran underwent a VA examination.  He 
was not found to be permanently bedridden, and it was 
indicated that he was able to travel beyond his current 
domicile.  The Veteran reported that he lived by himself, 
cooked microwaveable meals, showered once weekly, used his 
computer, and watched TV.  He advised that he leaves the 
house once per week to buy groceries and go to doctors' 
appointments by driving himself.  He reported that he 
performs his own activities of daily living.  Under the 
section that discusses the Veteran's ability to protect 
himself from the daily hazards and dangers, it was noted that 
the Veteran experienced weekly bouts of dizziness due to his 
medications for his service-connected PTSD and nonservice-
connected chronic pain.  He was further noted to have 
occasional, mild memory loss, but did not have any imbalance 
that would affect his ability to ambulate.  He noted that the 
Veteran was able to perform all self-care functions.  

The examiner then indicated that the Veteran had other body 
parts or systems that affect his ability to protect himself 
from his daily environment.  These impairments were noted as 
PTSD, impaired hearing, chronic back pain, and right shoulder 
limitation of motion with chronic pain.  The examiner did 
not, however, indicate whether the Veteran's service-
connected PTSD or service-connected impaired hearing alone 
caused him to be in need of the aid and attendance of another 
or housebound, nor did the examiner indicate that the 
Veteran's service-connected disabilities prevent him from 
protecting himself from the daily hazards and dangers of his 
environment.  He noted that the Veteran's medications-
including oxycontin and benzodiazepines-cause him 
intermittent forgetfulness and dizziness.  Mental competency 
testing noted that the Veteran was not capable of managing 
his personal financial affairs because he must use an autopay 
system, he writes checks, and/or his ex-wife pays the bills.  

Upon careful review of the February 2009 VA examination, the 
Board finds that this examination is inadequate for purposes 
of deciding the Veteran's SMC claim.  The examiner indicated 
that the Veteran was able to perform his activities of daily 
living, and was able to leave the home for shopping and 
doctor appointments.  The examiner did not review pertinent 
medical records regarding his mental health issues prior to 
discussing any impact they may have.  Moreover, the examiner 
did not offer a conclusive opinion as to whether the Veteran 
was able to protect himself from the hazards and dangers of 
his environment due to his service-connected disabilities.  
The examiner also did not identify which disabilities 
affected his ability to protect himself from his daily 
environment, and generally noted that both the Veteran's 
service-connected and nonservice-connected disabilities 
affected this ability to protect himself.  Finally, the 
examiner did not indicate to what extent any service-
connected disabilities affected his ability to protect 
himself from his daily environment-eg. fully prevent, mildly 
prevent, etc.  

At this juncture, the Board notes that VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  Once VA provides an examination, it must be 
adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must 
be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.

As the Board finds that the February 2009 was inadequate both 
based upon the examiner's failure to review pertinent 
clinical records related to the Veteran's social isolation 
and PTSD symptomatology, and based upon the lack of 
specificity in the examination report, another VA examination 
must be scheduled.  Thus, another VA examination regarding 
the Veteran's psychiatric disability and his claim of SMC for 
aid and attendance and/or housebound benefits is needed prior 
to final adjudication.  The examiner is to review the 
pertinent clinical evidence and render an opinion as to 
whether the Veteran's psychiatric disability impacts his 
ability to protect himself from the dangers and hazards of 
his daily environment, and whether this renders him in need 
of aid and attendance and/or whether he is housebound.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the service-connected 
disabilities should be obtained and made 
part of the claims file.

2.  The Veteran should be scheduled for a 
VA examination to determine whether he is 
in need of regular aid and attendance due 
to the service-connected disabilities.  
The Veteran is currently service connected 
for PTSD, rated as 100 percent disabling; 
tinnitus, rated as 10 percent disabling; 
bilateral hearing loss, rated as 
noncompensable; and malaria residuals, 
also rated as noncompensable.  

The claims file should be sent to the 
examiner.  Following review of relevant 
evidence in the claims file, the examiner 
is asked to opine whether it is at least 
as likely as not that the Veteran is in 
need of regular aid and attendance due to 
the service-connected disabilities (in 
whole or in part), without regard to the 
effect of nonservice-connected 
disabilities.

In determining the need for aid and 
attendance, the examiner should consider 
whether the Veteran has the following 
limitations/conditions due to his service-
connected disabilities:  i) inability to 
dress or undress himself, or to keep 
himself ordinarily clean and presentable; 
ii) inability to attend to the wants of 
nature; iii) or incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect him from the 
hazards or dangers inherent in his daily 
environment.

"Bedridden" will be a proper basis for 
the determination, and is defined as that 
condition which, through its essential 
character, actually requires that the 
claimant remain in bed.  The fact that the 
Veteran has voluntarily taken to bed or 
that a physician has prescribed rest in 
bed for the greater or lesser part of the 
day to promote convalescence or cure will 
not suffice.  The particular personal 
functions which the Veteran is unable to 
perform should be considered in connection 
with his condition as a whole.  It is only 
necessary that the evidence establish that 
the Veteran is so helpless as to be in 
need of regular aid and attendance, not 
that there be a constant need.  A finding 
that the Veteran is in need of aid and 
attendance must be based on the actual 
requirement of personal assistance from 
others.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.

3.  Thereafter, the Veteran's claim on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the claim 
is not granted, the Veteran must be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should then be allowed for a response 
before the record is returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


